DYCHE, Judge,
dissenting.
I believe that Carrier, supra, does in fact set out standards for the admission of tape recordings into evidence, either by reference to Brinkley, or standing alone. The “ground rules” were not followed in this case; no satisfactory explanation was put forth by the Commonwealth for the time discrepancy on the tape. Accordingly, the recording fails to meet standards (3) and (4) above and should have been excluded from the evidence in this case. The judgment should be reversed.